department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi b02 postf-159074-01 uilc internal_revenue_service national_office field_service_advice memorandum for edward d fickess associate area_counsel cc sb buf from associate chief_counsel passthroughs special industries cc psi subject 1120s basis this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice issue must the basis of the stock of an s_corporation in an open_year be computed using previously deducted losses in excess of the basis in the stock in a year that is now closed conclusions postf-159074-01 we conclude that the basis of the stock of an s_corporation in an open_year must be computed using previously deducted losses in excess of the basis in the stock in a year that is now closed facts a is the shareholder of corp which is an s_corporation in year corp had dollar_figure in capital losses and a had an adjusted_basis of dollar_figure in his corp stock on his individual_income_tax_return for year a deducted the entire dollar_figure capital_loss and reduced his basis in his corp stock to zero in year corp had an ordinary_loss of dollar_figure on his tax_return for year a deducted the dollar_figure ordinary_loss and a claimed that his adjusted_basis remained at zero in year corp had dollar_figure of ordinary_income a claims that his basis in his s_corporation stock at the end of year was dollar_figure corp’s year year and year tax years are now closed under the statute_of_limitations for assessment year is open under the statute of limitation and is currently under examination law and analysis sec_1366 of the internal_revenue_code provides that in determining a shareholder's tax_liability for the shareholder's taxable_year in which the taxable_year of the s_corporation ends there is taken into account the shareholder's pro_rata share of the corporation's items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and nonseparately_computed_income_or_loss sec_1366 provides that the aggregate amount of losses and deductions taken into account by a shareholder under sec_1366 for any taxable_year may not exceed the total of the shareholder's adjusted_basis in stock of the s_corporation and the shareholder's adjusted_basis of any indebtedness of the s_corporation to the shareholder sec_1366 provides an indefinite carryover of losses and deductions that are disallowed because of insufficient basis such disallowed losses and deductions are to be treated as incurred by the s_corporation in the succeeding taxable_year with respect to the shareholder sec_1367 provides that the basis of a shareholder's s_corporation stock is increased by its share of the s corporation’s income and decreased but not below zero by its share of the s corporation’s losses and deductions sec_6214 provides that facts from closed years may be considered to correctly redetermine the amount of the deficiency for the year before the tax_court but in so doing the court shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid postf-159074-01 sec_1_1016-6 of the income_tax regulations provides that adjustments to basis must always be made to eliminate double deductions or their equivalent sec_1_1016-6 provides that in determining basis and adjustments to basis the principles of estoppel apply as elsewhere under the code and prior internal revenue laws generally the basis of s_corporation stock is adjusted by its share of the s corporation’s tax items this adjustment is made each year and the basis of s_corporation stock cannot be reduced below zero if the shareholder’s share of losses is in excess of his basis in the stock then the shareholder must create a suspense_account pursuant to sec_1366 consisting of these excess losses in the instant case for the year and year tax years a’s share of corp’s losses were in excess of a’s basis in the stock of corp and a incorrectly deducted the losses in excess of basis on his individual tax returns a’s basis cannot be reduced below zero and the service is barred by the statute_of_limitations from disallowing these losses if a had correctly reported his share of tax items of corp a would have deducted only dollar_figure for year and year and the dollar_figure of excess losses would be held in a suspense_account to be used in future years in year a reported his share of corp’s income and increased the basis in his corp stock by this income for year a’s income and basis in his stock should have been reduced by the amount in his suspense_account sec_6214 allows for a computation of tax items of an open_year using facts from closed years the tax_court has held that for purposes of determining a taxpayer's deficiency for an open_year using income_averaging the service may increase the taxpayer's taxable_income for the base_period years even though the base_period years were closed nona lou greene conservatee v commissioner tcmemo_1992_202 courts have also used facts from closed years to compute the amount of net operating losses for an open_year leitgen v commissioner u s t c 8th cir aff'g tcmemo_1981_525 substantiation of claimed nol was considered in determining whether loss was available to be carried forward to and 61_tc_436 aff'd without published op 510_f2d_970 3d cir nols available for use in could not be used in in the present case although year and year are closed for determining a tax_deficiency based on the excess losses the correct determination of gains and losses from the closed years must be used for the purpose of determining the correct basis in the first open_year a’s basis in his corp stock must be computed taking into account the excess losses from year and year therefore a’s basis in his corp stock is dollar_figure at the beginning of year which takes into account the amount of income from year reduced by the amount of excess losses from year and year case development hazards and other considerations postf-159074-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please call
